Citation Nr: 1622291	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-14 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the reduction of the evaluation for posttraumatic stress disorder (PTSD) from 50 percent to 30 percent, effective June 1, 2010, was proper.

2.  Whether the reduction of the evaluation for traumatic brain injury (TBI) with residuals from 40 percent to 10 percent, effective June 1, 2010, was proper.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services

ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from October 2005 to June 2009.

These claims come before the Board of Veterans Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was subsequently transferred to the Atlanta, Georgia RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2012 VA Form 9, the Veteran requested a live videoconference hearing before a Veterans Law Judge.  He was scheduled for a Board hearing on April 26, 2016.  However, on April 26, 2016, the Veteran requested the hearing be rescheduled as he was in a car accident the night before and did not have transportation to the hearing.  The Board has determined that there was good cause for the requested postponement.  Because the RO schedules videoconference hearings, a remand of this case is warranted in order for the RO to schedule the desired hearing in accordance with the appellant's request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge for the issues listed on the title page.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




